         Case 4:20-cv-00843-LPR Document 17 Filed 08/05/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MELISSA DIANE GARCIA                                                                 PLAINTIFF

                                    4:20-cv-00843-LPR-JJV

KILOLO KIJAKAZI,
Acting Commissioner,
Social Security Administration,                                                    DEFENDANT

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                       INSTRUCTIONS

       This recommended disposition has been submitted to United States District Judge Lee P.

Rudofsky. The parties may file specific objections to these findings and recommendations and

must provide the factual or legal basis for each objection. The objections must be filed with the

Clerk no later than fourteen (14) days from the date of the findings and recommendations. A copy

must be served on the opposing party. The district judge, even in the absence of objections, may

reject these proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Plaintiff, Melissa Diane Garcia, has appealed the final decision of the Commissioner of the

Social Security Administration to deny her claim for supplemental security income and disability

insurance benefits. Both parties have submitted briefs and the case is ready for a decision.

       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see

also 42 U.S.C. §§ 405(g), 1383(c)(3).     Substantial evidence is such relevant evidence as a
          Case 4:20-cv-00843-LPR Document 17 Filed 08/05/21 Page 2 of 6




reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

       In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala,

3 F.3d 1210, 1213 (8th Cir. 1993). After careful review of the pleadings and evidence in this case,

I find the Commissioner’s decision is supported by substantial evidence and recommend the

Complaint be DISMISSED.

       Plaintiff was forty-five years old at the time of the instant administrative hearing. (Tr. 29.)

She testified she went as far as the eleventh grade in school. (Id.) She has past relevant work as

a babysitter, hand packager, cashier checker, and furniture assembler. (Tr. 17.)

       The ALJ1 found Ms. Garcia had not engaged in substantial gainful activity May 2, 2017.

(Tr. 12.) She has “severe” impairments in the form of “obesity with a history of gastric bypass;

endometriosis with a history of hysterectomy; degenerative changes of the cervical and lumbar

spine; arthritis; a history of heel spurs and plantar fasciitis; depression; anxiety; and personality

disorder.” (Tr. 13.) The ALJ further found Ms. Garcia did not have an impairment or combination

of impairments meeting or equaling an impairment listed in 20 C.F.R. Part 404, Subpart P,



1
 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).

                                                 2
            Case 4:20-cv-00843-LPR Document 17 Filed 08/05/21 Page 3 of 6




Appendix 1.2 (Tr. 13-14.)

          The ALJ determined Ms. Garcia had the residual functional capacity to perform a reduced

range of light work given her physical and mental impairments. (Tr. 14-15.) The ALJ assessed

Ms. Garcia could no longer perform any of her past relevant work, so he utilized the services of a

vocational expert to determine if jobs existed that Plaintiff could perform despite her impairments.

Based in part on the testimony of the vocational expert, (Tr. 47-50), the ALJ determined she could

perform the jobs of price marker, cleaner/housekeeper, and produce weigher.                (Tr. 18.)

Accordingly, the ALJ determined Ms. Garcia was not disabled. (Id.)

          The Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision, making

his decision the final decision of the Commissioner.         (Tr. 1-5.)   Plaintiff filed the instant

Complaint initiating this appeal. (Doc. No. 2.)

          Plaintiff challenges the ALJ’s assessment of her mental residual functional capacity.

(Doc. No. 15 at 7-16.) She specifically argues that the ALJ erred by 1) failing to incorporate

limitations to address the “moderate” limitations he found on Plaintiff’s ability to concentrate,

persist, or maintain pace; and 2) failing to give adequate weight to Plaintiff’s therapist, Stephanie

Tidwell, LCSW.

          With regard to Plaintiff’s first argument, I am persuaded by the Commissioner’s response

regarding the ALJ’s “moderate” limitations determined at Steps 2 and 3 of the sequential analysis.

Social Security Ruling 96–8p states:

          The adjudicator must remember that the limitations identified in the “paragraph B”
          and “paragraph C” criteria are not an RFC assessment but are used to rate the
          severity of mental impairment(s) at steps 2 and 3 of the sequential evaluation
          process. The mental RFC assessment used at steps 4 and 5 of the sequential
          evaluation process requires a more detailed assessment by itemizing various

2
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.

                                                  3
            Case 4:20-cv-00843-LPR Document 17 Filed 08/05/21 Page 4 of 6




        functions contained in the broad categories found in paragraphs B and C of the adult
        mental disorders listings in 12.00 of the Listing of Impairments, and summarized
        on the PRTF.

(Id.)

        Furthermore, as the Commissioner notes, the ALJ specifically stated these limitations were

only used to rate the severity of Plaintiff’s mental impairments at steps two and three. (Tr. 14).

Accordingly, I find Plaintiff’s argument on this point to be without merit.

        I also find no reversible error with regard to the ALJ’s assessment of the opinions of her

therapist, Ms. Tidwell. Ms. Tidwell provided a “Medical Source Statement – Mental” dated

November 29, 2016. (Tr. 414-415.) In assessing her opinions, the ALJ stated:

        In 2016 Provider [Stephanie Tidwell], LMSW, from Families Inc. submitted a
        checkbox form opinion (5F). The provider checked boxes for moderate to marked
        limitations in most areas of mental functioning except mild limitations in
        understanding and remembering work place instructions. The opinion is not
        persuasive as a statement of the claimant’s current conditions. The dates from the
        time of the prior ALJ’s decision. In addition, the checkbox form includes no
        narrative explanation of the boxes checked and no citation to any supporting
        evidence in the treatment record. Overall, the opinion is not consistent with the
        longitudinal record showing generally conservative treatment with routine
        medications and therapy provided by Families Inc. and other providers, except for
        one brief inpatient visit. In addition, Families Inc. subsequently discharged the
        claimant from treatment due to noncompliance, by repeatedly failing to attend
        appointments.

(Tr. 16.)

        While I agree with Plaintiff that the date and check box form of the statement should not

necessarily be dispositive, the ALJ could rightly discount Ms. Tidwell’s Medical Source

Statement. Most significant was the fact Ms. Tidwell’s opinions were inconsistent with her

overall treatment notes. (Tr. 842-843, 871, 963, 966, 983, 1009-1014, 1272, 1275-1277.) It is

also significant that Ms. Garcia was discharged from Families Inc. for noncompliance.

Additionally, other mental health professionals have provided opinions that support the ALJ’s

                                                 4
              Case 4:20-cv-00843-LPR Document 17 Filed 08/05/21 Page 5 of 6




determination that Plaintiff was capable of performing a reduced range of light work. (Tr. 104-

105, 146-149, 371-381, 383-387.)

        The ALJ accurately accounted for the limitations supported by the record and correctly

concluded Plaintiff had the residual functional capacity to perform a reduced range of light work

activities.    Accordingly, I find no basis to overturn the ALJ’s residual functional capacity

assessment. Ms. Garcia clearly has limitations and some serious medical and mental health

issues. However, being mindful of the “substantial evidence” test in these cases, the record

contains adequate objective medical evidence to support the ALJ’s determination here.

        Plaintiff clearly suffers from some degree of limitation. And her counsel has done an

admirable job advocating for her rights in this case. However, the objective medical records

simply fail to support a claim of complete disability.

        Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 1382(a)(3)(A). A “‘physical or mental impairment’ is an impairment that results

from anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 1382c(a)(3)(D).

        It is not the task of a court to review the evidence and make an independent decision.

Neither is it to reverse the decision of the ALJ because there is evidence in the record which

contradicts his findings. The test is whether there is substantial evidence on the record as a whole

which supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996);

Pratt v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

        I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

                                                  5
         Case 4:20-cv-00843-LPR Document 17 Filed 08/05/21 Page 6 of 6




the hearing, and the medical and other evidence. There is ample evidence on the record as a whole

that “a reasonable mind might accept as adequate to support [the] conclusion” of the ALJ in this

case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart, 372

F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.

       IT IS, THEREFORE, RECOMMENDED that the final decision of the Commissioner be

affirmed and that Plaintiff’s Complaint be dismissed with prejudice.

       DATED this 5th day of August 2021.


                                            ____________________________________
                                            JOE J. VOLPE
                                            UNITED STATES MAGISTRATE JUDGE




                                                6
